Citation Nr: 0522575	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a skin disorder.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Sister


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 
INTRODUCTION

The veteran had active service from December 1963 to December 
1967.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's skin disorder is not connected to service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a skin 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in January 2004, a Statement of the Case 
issued in April 2004, a Supplemental Statement of the Case 
issued in July 2004, and a July 2003 letter from the RO.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  In 
addition, the RO advised the veteran in its July 2003 letter 
of the respective duties of the VA and of the veteran in 
obtaining that evidence.  This letter was provided to the 
veteran before the RO denied his claim in January 2004, 
moreover.  Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(holding that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  
Therefore, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statement of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Accordingly, 
VA has obtained the veteran's VA and service medical records, 
and has requested from the veteran that he provide any and 
all private medical records that may detail the nature and 
etiology of his skin disorder.  

The Board notes that there may be outstanding medical records 
which detail the veteran's current skin disorder.  Records of 
an Agent Orange examination the veteran underwent in 
September 2004 are not part of the record.  Remand for these 
records is not warranted, however.  As there is no medical 
evidence of record showing an in-service skin disorder, or a 
post-service skin disorder within one year of discharge, 
there is no reasonable possibility that additional evidence 
supporting the finding of a current skin disorder would aid 
in substantiating the service connection claim.  38 U.S.C.A. 
§ 5103A.  The Board also notes that the veteran was not 
afforded a VA compensation examination and opinion for his 
skin disorder.  For the same reasons noted, the Board finds 
such an examination and opinion unnecessary here.  
38 U.S.C.A. § 5103A.  The Board finds that no further action 
is necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran claims entitlement to service connection for a 
skin disorder.  He claims that service in Vietnam caused his 
current disorder, and claims, alternatively, that exposure to 
herbicide Agent Orange caused the disorder.  For the reasons 
set forth below, the Board disagrees and finds the RO's 
denial of his claim the correct course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The record shows that the veteran underwent an Agent Orange 
examination in September 2004 after certification of the 
veteran's appeal.  A VA letter provided by the veteran's 
representative indicates that this examination did not result 
in a skin disorder diagnosis.  However, additional medical 
records submitted by the veteran's representative, which 
appear to be dated in October 2004, refer to a present skin 
disorder of "Rash c/w tinea cruris."  

The Board finds this evidence of record sufficient to find a 
current disorder, and thereby satisfy the first element of 
Pond.  Pond, 12 Vet. App. at 346.  The record, however, lacks 
evidence showing that the veteran experienced an in-service 
skin disorder, or experienced one within one year after 
service.  The veteran's service medical records are absent of 
any mention of a skin disorder.  The veteran's separation 
report of medical examination found the veteran's skin to be 
normal.  The record lacks information indicating complaints, 
diagnoses, or treatment for a skin disorder for over 36 years 
following separation from service.  And the earliest medical 
evidence of record of a skin disorder is found in the October 
2004 reference to a skin rash.  Given the absence of 
supporting medical evidence of an in-service or post-service 
skin disorder, and the lack of medical evidence connecting 
the current rash to service, the Board finds the second and 
third elements of Pond unsatisfied here.  Pond, 12 Vet. App. 
at 346. 

A finding of direct service connection for a skin disorder is 
therefore not warranted in this matter.  See Combee v. Brown, 
34 F. 3d 1039, 1043 (Fed. Cir. 1994).  

The Board will now address the veteran's alternative claim 
that exposure to herbicide Agent Orange in Vietnam caused his 
skin disorder.    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).

The diseases listed at 38 C.F.R. § 3.309(e) (2004) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).

The Board finds that, as the veteran served in Vietnam during 
the covered period, he is presumed to have been exposed to 
herbicide Agent Orange.  However, the record does not support 
a finding that the veteran has been diagnosed with one of the 
disorders listed under 38 C.F.R. § 3.309(e).  He is therefore 
not eligible for a service connection finding under this code 
provision.    

Nevertheless, even if he were diagnosed with one of these 
skin disorders, he would still not be eligible for recovery 
under this code provision.  As 38 C.F.R. § 3.307(a) makes 
clear, the qualifying skin disorder (e.g., chloracne) must 
become manifest within one year after service in Vietnam.  As 
already noted, the earliest medical evidence supporting the 
veteran's claim to a skin disorder is dated in 2004, over 36 
years following his service in Vietnam.  

As such, the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder is 
denied.


REMAND

In his original claim, the veteran stated that, as a result 
of his service in Vietnam, he incurred PTSD.  

The evidence of record is clear that the veteran engaged in 
combat with the enemy in Vietnam.  And the veteran has 
offered specific combat experiences he claims as stressors.  
The record is not clear, however, as to whether the veteran 
currently has PTSD, and if so, whether his PTSD is linked to 
the in-service stressors he provides in the record.  

The record does contain a VA compensation examination report 
which concludes that the veteran does not have PTSD.  This 
examiner deferred Axis I and II diagnoses, moreover.  Also, 
following certification of the veteran's appeal to the Board 
in September 2004, the veteran's representative submitted VA 
treatment notes, in which a M.D. references the veteran's 
"Mild PTSD".  And finally, the veteran and his 
representative state in his November 2004 Board hearing that 
the veteran underwent PTSD evaluation on October 24, 2004.  
But the claims file does not contain the entire record 
reflecting this evaluation.         

In view of the foregoing, the case is hereby REMANDED for the 
following actions:

1.  The RO should arrange for the veteran 
to be interviewed by a psychiatrist in 
order to determine whether he has PTSD 
arising out of his military service.  The 
claims folder should be given to the 
examiner for review in conjunction with 
the examination.    

2.  If the benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


